Title: To John Adams from Timothy Pickering, 13 August 1822
From: Pickering, Timothy
To: Adams, John


				
					Sir,
					Salem August 13. 1822.
				
				I duly received, and am greatly obliged by your interesting letter of the 6th in answer to mine of the 2d inst. Should any other questions occur on  of importance enough to authorize me to interrupt your repose, I shall use the liberty you allow me, to propose them.In recurring to the early opposition to British taxation of the Colonies, you some two or three years since mentioned your own essays under the signature of Nov–Anglus, and those of Massachusetensis on the other side. The latter you ascribed to the pen of your friend Jonathan Sewall, attorney general of Massachusetts. But within the year past, I have been told (I do not remember by whom) that (George)  Leonard had declared himself, or had been declared, the writer. You must have known Mr. Leonard, a lawyer I believe of Taunton, and can judge wheth of his competency to write the essays of Massachusetensis, of which you spoke so handsomely.—I mention this matter merely because that being contrary to your own opinion, it may not have come to your knowledge.I am very respectfully / your obedt. Servt.
				
					T. Pickering
				
				
    Daniel Leonard

			